Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8, 9, 15, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna (Pub. No. US 2019/0235922) in view of Ueda (Pub. No. 2018/0276021) in view of Challa (Pub. No. US 2016/0277304) in further view of Inbaraj (Pub. No. US 2018/0341507).
Claim 1, Iovanna teaches “an apparatus, comprising: a resource pool handler to generate a pool of virtualized servers  based on a policy ([0050] Hence they can be hence reached with at low cost and with a required quality of Service (QoS). For example, latency requirements and performance constraints specific of a particular application can be satisfied.), a resource status analyzer to: determine whether a number of the ones of the virtualized servers is less than a first threshold ([0047] FIG. 2 is a flow chart which illustrates the steps of a method of re-allocating workloads between servers according to an embodiment. The respective computational loads of each of a plurality of servers is monitored 9. At the same time, the transmission load of each of a plurality of network links is monitored 10. A computational task is identified to be transferred from a first set of one or more servers 11. In an embodiment, the set of servers comprises a single server on which a computational task is implemented. Alternatively, the computational task may be implemented on multiple servers, and the set of servers comprises a plurality of servers. In an embodiment this set of servers is a virtual POD. When reference is made to a set of servers, this can mean a single server or a plurality of servers. In an embodiment, identification of a computational task to be transferred is implemented as a result of the server being identified as being overloaded. In an embodiment, a server may be identified as being overloaded on the basis that its processor or memory usage is above a given threshold. Alternatively, it may be identified as overloaded on the basis that one or more tasks performed by the server are being processed at a speed below a given threshold. The overloading of a set of servers may result from a single server of the set being overloaded or the set being collectively overloaded. There may be more than one overloaded server in the set of servers. Once a server has been identified as overloaded, one or more of its assigned computational tasks may be identified as being suitable to be moved to another server. The identification of the task or tasks to be transferred may be on the basis of the size of the task, the availability of resources or the result of an optimization algorithm. The person skilled in the art will recognize that there are a large number of alternative ways of identifying tasks to be transferred and the invention is not limited to any one method.): determine a health status associated with a first virtualized server allocated to a second workload domain in response to the number of the ones of the virtualized servers being less than the first threshold: determine whether the health status satisfies a second threshold based on the policy ([0048] The next step comprises identifying a second set of one or more servers to which the first computational task may be transferred 12. This step comprises using the respective current computational load of the second set of servers to determine 13 that the second set of servers has sufficient available computational resources to implement the computational task and identifying network links for transferring the computational task and using the respective transmission loads of the identified links to determine that the that there is sufficient network capacity to transfer the computational task from the first set of servers to the second set of servers 14. In an embodiment, determining that the second set of servers has sufficient capacity comprises determining whether the current computational load of the second set of servers is below a second threshold. The determining as to whether the second set of servers has sufficient available computational resources may comprise checking the loads on each server individually and/or checking the collective load of the set. In the final step of the method, the computational task is then transferred from the first set of servers to the second set of servers 15. [0050] Hence they can be hence reached with at low cost and with a required quality of Service (QoS). For example, latency requirements and performance constraints specific of a particular application can be satisfied.); transfer a workload of the first virtualized server to a second virtualized server in response to the health status satisfying the second threshold ([0051] FIG. 5 is a flow chart of a method of freeing resources in a receiving server. A second computational task is identified as being transferable from the second set of servers 20. The second computational task is then transferred to a third set of servers 21. The second set of servers then has sufficient available capacity to receive the first computational task from the first set of servers, the latter having been identified as overloaded.): and at least one of the resource pool handler, the resource status analyzer, or the resource allocator is implemented with hardware ([claim 45] “45. A controller for a data center network comprising a plurality of servers connected by a plurality of network links, the controller comprising: a processor;”)”.
However, Iovanna may not explicitly teach a threshold based upon a quantity of virtualized servers.
Iovanna does teach “The person skilled in the art will recognize that there are a large number of alternative ways of identifying tasks to be transferred and the invention is not limited to any one method”.
Ueda teaches “the first threshold based on a quantity of virtualized servers ([0031] Next, an example of a process procedure of autoscaling at the virtual-machine level performed by the virtual-machine autoscaling management apparatus 20 (particularly the virtual-machine autoscaling unit 24) will be described with reference to FIG. 4. In this example, the virtual-machine autoscaling management apparatus 20 determines whether the resultant value of subtracting the number of current machines (number of virtual machines 12 that are currently running) from the necessary number of machines stored in the necessary-number-of-machines managing unit 22 is a positive value, a negative value, or zero (S10). The necessary number of machines used here is set by the autoscaling association apparatus 50. [0032] If "(the necessary number of machines)-(the number of current machines)" is a positive value, the number of current virtual machines 12 is smaller than the necessary number of machines, and accordingly, the virtual-machine autoscaling management apparatus 20 performs scale-out of the group of virtual machines 12 (S12). That is, a new virtual machine 12 is started.).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ueda with the teachings of Iovanna in order to provide a system that teaches thresholds based upon a quantity. The motivation for applying Ueda teaching with Iovanna teaching is to provide a system that allows for maintaining services. Iovanna and Ueda are analogous art directed towards resource allocation. Together Iovanna, Ueda teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ueda with the teachings of Iovanna by known methods and gained expected results.
However, Iovanna may not explicitly teach further details regarding workload domains.
Challa teaches “ones of the virtualized servers to be allocated to a first workload domain to execute an application”… “second virtualized server of the second workload domain… a resource allocator to allocate the first virtualized server to the first workload domain to execute the application ([0065] In response to determining that the computing resources are highly utilized ("Y" branch of block 308), the data processing system determines whether computing resource sharing is allowed for the first domain (block 312), i.e., whether any policies/restrictions of the first domain prohibit computing resource sharing (i.e., borrowing/loaning) of resources.... If the first domain allows resource sharing ("Y" branch of block 312), the data processing system determines a second domain having available computing resources, where the second domain also allows resource sharing (block 314). The data processing system reserves (e.g. temporarily allocates) computing resources of the second domain for performing the virtual machine action associated with the first domain (block 316), and the data processing system performs the virtual machine action on the reserved computing resources of the second domain (block 318), where the temporarily allocated resources of the second domain may be managed by a data processing system of the first domain.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Challa with the teachings of Iovanna, Ueda in order to provide a system that teaches utilizing resources and locations of different domains. The motivation for applying Challa teaching with Iovanna, Ueda teaching is to provide a system that allows for improved resource utilization according to policies. Iovanna, Ueda, Challa are analogous art directed towards resource allocation. Together Iovanna, Ueda, Challa teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Challa with the teachings of Iovanna, Ueda by known methods and gained expected results.
However, the combination may not explicitly teach the new limitations.
Inbaraj teaches “the second threshold, the health status of the first virtualized server satisfying the second threshold to indicate an underutilization of the first virtualized server ([0043] At operation 408, the VDI management device makes a first determination whether a load metric of the first hypervisor is in a first predetermined relationship with a first threshold (e.g., whether the load of the CPU 352(1) is below 20%). In certain configurations, the first threshold is at least one of a number threshold of virtual machines running on the first hypervisor, a load threshold of a processor of the first hypervisor, a usage threshold of a memory of the first hypervisor, and an activity threshold of a disk of the first hypervisor. In certain configurations, the VDI management device determines a load of the processor of the first hypervisor. The first determination includes determining whether the load is below the load threshold. In certain configurations, the VDI management device determines a usage of the memory of the first hypervisor. The first determination includes determining whether the usage is above the usage threshold. In certain configurations, the VDI management device determines a count of read or write activities performed by the disk of the first hypervisor. The first determination includes determining whether the count is above the activity threshold… [0047] When the available capacity of the second hypervisor is determined to be able to run virtual desktops of the first hypervisor, at operation 414, the VDI management device requests the first hypervisor to migrate virtual desktops of the first hypervisor to the second hypervisor. At operation 416, the VDI management device powers off the first hypervisor.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Inbaraj with the teachings of Iovanna, Ueda, Challa in order to provide a system that teaches a threshold based on underutilization. The motivation for applying Inbaraj teaching with Iovanna, Ueda , Challa teaching is to provide a system that allows for migration of workloads when certain attributes are considered idle, thus improving resource allocaiton. Iovanna, Ueda, Challa, Inbaraj are analogous art directed towards resource allocation. Together Iovanna, Ueda, Challa, Inbaraj teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Inbaraj with the teachings of Iovanna, Ueda, Challa by known methods and gained expected results.
Claim 2, the combination teaches the claim, wherein Iovanna teaches “the apparatus of claim 1, wherein the health status is at least one of an availability health status, a capacity health status, or a performance health status ([0048] The next step comprises identifying a second set of one or more servers to which the first computational task may be transferred 12. This step comprises using the respective current computational load of the second set of servers to determine 13 that the second set of servers has sufficient available computational resources to implement the computational task and identifying network links for transferring the computational task and using the respective transmission loads of the identified links to determine that the that there is sufficient network capacity to transfer the computational task from the first set of servers to the second set of servers 14.)”.
Claim 8, “A non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least: generate a pool of virtualized servers based on a policy, ones of the virtualized servers to be allocated to a first workload domain to execute an application; determine whether a number of the ones of the virtualized servers is less than a first threshold, the first threshold based on a quantity of virtualized servers; determine a health status associated with a first virtualized server allocated to a second workload domain in response to the number of the ones of the virtualized servers being less than the first threshold: determine whether the health status satisfies a second threshold based on the policy; transfer a workload of the first virtualized server to a second virtualized server of the second workload domain in response to the health status satisfying the second threshold, the health status of the first virtualized server satisfying the second threshold to indicate an underutilization of the first virtualized server; and allocate the first virtualized server to the first workload domain to execute the application” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “the non-transitory computer readable storage medium of claim 8, wherein the health status is at least one of an availability health status, a capacity health status, or a performance health status” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 15, “generating a pool of virtualized servers based on a policy, ones of the virtualized servers to be allocated to a first workload domain to execute an application; determining whether a number of the ones of the virtualized servers satisfy a first threshold; determining whether a number of the ones of the virtualized servers  is less than a first threshold, the first threshold based on a quantity of virtualized servers; determining a health status associated with a first virtualized server allocated to a second workload domain in response to the number of the ones of the virtualized servers not being less than the first threshold; transferring a workload of the first virtualized server to a second virtualized server of the second workload domain in response to the health status satisfying the second threshold; the health status of the first virtualized server satisfying the second threshold to indicate an underutilization of the first virtualized server; and allocating the first virtualized server to the first workload domain to execute the application” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 15, wherein the health status is at least one of an availability health status, a capacity health status, or a performance health status” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 24, The apparatus of claim 23, wherein the health status is at least one of an availability health status, a capacity health status, or a performance health status” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 3, 10, 17 , 25 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna in view of Ueda in view of Challa in view of Inbaraj in further view of Kouznetsov.
Claim 3, the combination may not explicitly teach the limitation.
Kouznetsov teaches “The apparatus of claim 1, wherein the pool includes a shadow pool including at least a third virtualized server, the third virtualized server available to be allocated only to the first workload domain ([0034] In many virtual clusters 14, there is a mixture of VMs 18 running different software (e.g., different operating systems, databases, applications, etc.) [0033] In this case, a VM 18 in Host4 (i.e. second domain) is moved to Host2 (i.e. first domain) to perform load balancing in Cluster1, and the only VM 18 in Host6 is moved to Host5 for power saving in Cluster2.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kouznetsov with the teachings of Iovanna, Ueda, Challa, Inbaraj in order to provide a system that teaches allocation. The motivation for applying Kouznetsov teaching with Iovanna, Ueda , Challa, Inbaraj teaching is to provide a system that allows for reuse of resources. Iovanna, Ueda, Challa, Inbaraj, Kouznetsov are analogous art directed towards resource allocation. Together Iovanna, Ueda, Challa, Inbaraj, Kouznetsov teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kouznetsov with the teachings of Iovanna, Ueda, Challa, Inbaraj by known methods and gained expected results.
Claim 10, “the non-transitory computer readable storage medium of claim 8, wherein the pool includes a shadow pool including at least a third virtualized server, the third virtualized server is similar to claim 3 and therefore rejected with the same references and citations.
Claim 17, “the method of claim 15, wherein the pool includes a shadow pool including at least a third virtualized server, the third virtualized server available to be allocated only to the workload domain” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 25, “the apparatus of claim 23, wherein the pool includes a shadow pool, the shadow
pool including at least a third virtualized server, the third virtualized server available to be allocated exclusively to the first workload domain” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 4, 11, 18, 26 are rejected under 35 U.S.C. 103 as being unpatentable Iovanna in view of Ueda in further view of Challa in view of Inbaraj in further view of Kessaci (Pub. No. US 2019/0266534).
Claim 4, the combination may not explicitly teach the limitations of the claim.
Kessaci teaches “the apparatus of claim 1, wherein the resource pool handler is to: calculate a cost of composition to compose one of the virtualized servers; obtain historical information associated with the workload domain; obtain a workload domain characteristic associated with the workload domain ([0022] Some embodiments of the presently disclosed subject matter propose a computing scheduling method for a market-oriented hybrid cloud infrastructure composed of private and public machines and characterized by services specified in a contract, including the steps of: [0023] transforming a continuous flow of requests into batches, [0024] predicting a pool of virtual machines (VMs) assigned to several services, for a day, including the operations of: [0025] taking into account the history data of at least one year before the studied day, wherein each day is identified by its date and its status such as business day, weekend, special period or holidays, the history data containing the workload behavior of each service for each day, [0026] retrieving the history data of at least one day of the year(s), characterized by the same information status and calendar date, [0027] retrieving the workload behavior of each service for the day, based on the retrieved history data of the day before the studied day, and defining assignments of a finished number of VMs for each service workload, each VM n being defined by a tuple (size.sub.n,nb.sub.n,f.sub.n,m.sub.n,io.sub.n,bw.sub.n,s.sub.n) wherein size.sub.n is the size of the VM, nb.sub.n is its number of cores, f.sub.n is the processor frequency, m.sub.n is the memory capacity, io.sub.n is its input and output capacity, bw.sub.n is its network bandwidth capacity, s.sub.n its storage capacity, and each service being identified by a triplet (rq.sub.i,vm.sub.i,nature.sub.i), wherein rq.sub.i is the total number of requests per day, vm.sub.i is the type and size of needed VMs, and nature.sub.i is the nature of the service,); determine a quantity of the virtualized servers to be composed based on at least one of the cost of composition, the historical information, or the workload domain characteristic; and generate the pool by composing the quantity of the virtualized servers ([0110] Besides, sampling the workload into slots gives temporary workload estimation in order to anticipate the amount of needed resources. However, the sampling step needs to be neither fine nor coarse. Fine sampling reduces the prediction accuracy because of big variation of the workload in short periods. Conversely, coarse sampling prevents from having an accurate view of the workload evolution. According to an advantageous or preferred embodiment, a day is sampled into fifteen minutes duration slots. Therefore, sampling allows switching from a continuous request workload to a sort of batch processing. Indeed, by knowing the type of services and the number of requests, one can extract features. The number and type of VMs can be obtained. The type of a VM is based on features such as CPU, memory size, storage capacity, type of the operating system, etc.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kessaci with the teachings of Iovanna, Ueda , Challa, Inbaraj in order to provide a system that teaches utilizing historical information. The motivation for applying Kessaci teaching with Iovanna, Ueda, Challa, Inbaraj teaching is to provide a system that allows for predication of required services to ensure proper allocation. Iovanna, Ueda , Challa, Inbaraj, Kessaci are analogous art directed towards resource allocation. Together Iovanna, Ueda , Challa, Inbaraj, Kessaci teach every limitation of the claimed invention. Since the teachings were analogous art 
Claim 11, “the non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the machine to at least: calculate a cost of composition to compose one of the virtualized servers; obtain historical information associated with the first workload domain; obtain a workload domain characteristic associated with the first workload domain; determine a quantity of the virtualized servers to be composed based on at least one of the cost of composition, the historical information, or the workload domain characteristic; and generate the pool by composing the quantity of the virtualized servers” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the method of claim 15, wherein the generating of the pool includes: calculating a cost of composition to compose one of the virtualized servers; obtaining historical information associated with the first workload domain; obtaining a workload domain characteristic associated with the first workload domain; determining a quantity of the virtualized servers to be composed based on at least one of the cost of composition, the historical information, or the workload domain characteristic; and generating the pool by composing the quantity of the virtualized servers” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 26, “the apparatus of claim 23, wherein the processor circuitry is to execute the instructions to: determine a cost of composition to compose one of the virtualized servers; determine historical information associated with the first workload domain; determine a workload domain characteristic associated with the first workload domain; determine a quantity of the virtualized servers to be composed based on at least one of the cost of composition, the historical information, or the workload domain characteristic; and generate the pool by composing the quantity of the virtualized servers” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 5, 12, 19, 27 is rejected under 35 U.S.C. 103 as being unpatentable over Iovanna in view of Ueda in view of Challa in view of Inbaraj in view of Kessaci in further view of Chen.
Claim 5, the combination may not explicitly teach the limitations of the claim.
 ([0044] In step S510, the resource deployment device 406 then determines whether the deployment type indicated by the trigger signal is an "expansion type" or a "recycling type". If the deployment type is the "expansion type", it indicates that the computing resources need to be increased, and the flow proceeds to steps S512 to S516 to perform the auto-expansion operation of the virtual machine. If the deployment type is the "recycling type", it indicates that the computing resources need to be decreased, and the flow proceeds to step S518 to perform the auto-recycling operation of the virtual machine. In step S512, the resource deployment device 406 checks if there is enough virtual machine resources in the pool in the second virtualized environment; if there is enough virtual machine resources, in step S514, it obtains an empty virtual machine from the pool, boots/enables the obtained virtual machine and then performs relevant setting operation such as network environment setting on the obtained virtual machine. If current virtual machine resource is not enough, in step S516, the resource deployment device 406 creates a new empty virtual machine in the pool based on a template corresponding to the first virtualized environment, and then boots/enables the obtained virtual machine and performs relevant setting operation such as network environment setting on the created virtual machine so as to join it to provide the service. It is to be noted that the creation of the empty virtual machine may be performed by creating a virtual machine based on a software template, wherein the newly created virtual machine is in a shutdown state. Thereafter, the virtual machine in the shutdown state can be activated through the boot program to become a turned-on state to prepare for service configuration.)”.
 Kessaci in order to provide a system that teaches utilizing resources based upon utilization. The motivation for applying Chen teaching with Iovanna, Ueda, Challa, Inbaraj, Kessaci teaching is to provide a system that allows for improved resource utilization according to policies. Iovanna, Ueda, Challa, Inbaraj, Kessaci, Chen are analogous art directed towards resource allocation. Together Iovanna, Ueda, Challa, Inbaraj, Kessaci, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Iovanna, Ueda, Challa, Inbaraj, Kessaci by known methods and gained expected results.
Claim 12, “The non-transitory computer readable storage medium of claim 11, wherein the instructions, when executed, cause the machine to at least: determine whether resources are available to compose the quantity of the virtualized servers; determine whether to contract the second workload domain to release the first virtualized server in response to determining that the resources are not available; and compose one of the quantity of the virtualized servers using the first virtualized server in response to determining to contract the second workload domain” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 19, “the method of claim 18, further including: determining whether resources are available to compose the quantity of the virtualized servers; in response to determining that the resources are not available, determining whether to contract a second workload domain to release the first virtualized server; and in response to determining to contract the second workload domain, composing one of the quantity of the virtualized servers using the first virtualized server” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 27, “the apparatus of claim 26, wherein the processor circuitry is to execute the
instructions to: determine whether resources are available to compose the quantity of the virtualized
servers; determine whether to contract the second workload domain to release the first virtualized
server from the second workload domain in response to determining that the resources are not
available; and compose one of the quantity of the virtualized servers using one or more resources

workload domain” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 6, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna in view of Ueda in view of Challa in view of Inbaraj in further view of Anthony (Pub. No. US 2016/0371127).
Claim 6, the combination may not explicitly teach the limitations of the claim.
Anthony teaches “The apparatus of claim 1, wherein the health status is a first health status, the resource status analyzer to determine whether a second health status indicates a non-responsive status of a third virtualized server included in the first workload domain, and further including a resource deallocator to deallocate the third virtualized server to the pool in response to the resource status analyzer determining that the second health status indicates the non-responsive status, the resource allocator to allocate one of the virtualized servers to the first workload domain to execute the application ([0040] At block 404, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly. If so, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed. In some embodiments, virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself. [0044] At block 414, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk. For example, in the embodiment shown in FIG. 5B, VM1 has been unable to recover. As such, virtualization management module 130 selects a different VM within pool 500 for running the containers C1 and C2. Virtualization management module 130 may select one of the VMs that are already powered-on (VM2, VM3, VM4), or in some cases, may power on a VM (e.g., VM5 or VM6) using resource management techniques described earlier. In the example shown, virtualization management module 130 powers on VM5, and directs the container daemon on VM5 to start each of containers C1 and C2 using the same container identifiers (e.g., "cid=C1") and the same access information as the containers C1 and C2 had on VM1.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Anthony with the teachings of Iovanna, Ueda, Challa, Inbaraj in order to provide a system that teaches failed VMs. The motivation for applying Anthony teaching with Iovanna, Ueda, Challa, Inbaraj teaching is to provide a system that allows for replacement of failed VMs of Iovanna, Ueda, Challa, Inbaraj, Anthony are analogous art directed towards resource allocation. Together Iovanna, Ueda, Challa, Inbaraj, Anthony teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Anthony with the teachings of Iovanna, Ueda, Challa, Inbaraj by known methods and gained expected results.
Claim 28, “the apparatus of claim 23, wherein the health status is a first health status, and the
processor circuitry is to execute the instructions to: determine whether a second health status is indicative of a non-responsive status of a third virtualized server of the first workload domain; move the third virtualized server to the pool in response to determining that the second health status is indicative of the non-responsive status; and allocate one of the virtualized servers to the first workload domain is similar to claim 6 and therefore rejected with the same references and citations.
Claims 7, 13, 14, 20, 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna in view of Ueda in view of Challa in view of Inbaraj in further view of Chen.
Claim 7, the combination may not explicitly teach the claim.
Chen teaches “the apparatus of claim 1, wherein the resource allocator is to compose ones of the virtualized servers in response to determining that a quantity of the virtualized servers do not satisfy a minimum quantity threshold, and further including a resource deallocator to decompose ones of the virtualized servers in response to determining that the quantity of the virtualized servers satisfies a maximum quantity threshold ([0032] The stock management procedure controls the number of virtual machines in the stock pool with a default stock upper limit value (hereinafter also referred to as a stock upper bound) and a stock lower limit value (hereinafter also referred to as a stock lower bound). The resource deployment device 406 may perform a stock monitoring procedure to automatically compensate for the amount of virtual machines which is a difference between the number of virtual machines in the stock pool and the stock limits when the number of virtual machines in the pool is insufficient for the value of the stock lower bound and the upper limit value of the cost is not reached. For example, it is assumed that the stock pool can have 5 virtual machines in maximum and the stock lower bound is set to 3. If the number of virtual machines in the pool is 2, the resource deployment device 406 automatically compensates for the difference number of virtual machines (where the difference=the value of stock lower bound-the number of virtual machines currently stored in the stock pool), i.e., one virtual machine ("1"), to the pool. When the number of virtual machines in the pool has exceeded the value of the stock upper bound and the cost of which has exceeded the default cost, the extra virtual machine is deleted/removed to recycle its computing resources back. The specific resource deployment procedure is as follows.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Iovanna, Ueda, Challa in order to provide a system that teaches utilizing resources based upon utilization. The motivation for applying Chen teaching with Iovanna, Ueda, Challa teaching is to provide a system that allows for improved resource utilization according to policies. Iovanna, Ueda, Challa, Chen are analogous art directed towards resource allocation. Together Iovanna, Ueda, Challa, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Iovanna, Ueda, Challa by known methods and gained expected results.
Claim 13, “the non-transitory computer readable storage medium of claim 8, wherein the health status is a first health status, and the instructions, when executed, cause the machine to at least:
determine whether a second health status indicates a non-responsive status of a third virtualized server included in the first workload domain; deallocate the third virtualized server to the pool in response to determining that the second health status indicates the non-responsive status; is similar to claim 7 and therefore rejected with the same references and citations.
Claim 14, “The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the machine to at least: compose ones of the virtualized servers in response to determining that a quantity of the virtualized servers do not satisfy a minimum quantity threshold; and decompose ones of the virtualized servers in response to determining that the quantity of the virtualized servers satisfies a maximum quantity threshold” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 15, wherein the health status is a first health status, and further including: determining whether a second health status indicates a non-responsive status of a third virtualized server included in the first workload domain server; in response to determining that the second health status indicates the non-responsive status, deallocating the third virtualized server to the pool; and allocating one of the virtualized servers to the first workload domain to execute the application” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 21, “the method of claim 15, further including: in response to a quantity of the virtualized servers not satisfying a minimum quantity threshold, composing ones of the virtualized servers; and in response to the quantity of the virtualized servers satisfying a maximum quantity threshold, decomposing ones of the virtualized servers” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 29, “the apparatus of claim 23, wherein the processor circuitry is to execute the instructions to
instantiate ones of the virtualized servers in response to determining that a quantity of the virtualized servers does not satisfy a minimum quantity threshold; and decompose ones of the virtualized servers in response to determining that the quantity of the virtualized servers satisfies a maximum quantity threshold” is similar to claim 7 and therefore rejected with the same references and citations.
Claims 22, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna  in view of Ueda in view of Challa in further view of Inbaraj in further view of Breitgand (Pub. No. US 2015/0106520).
Claim 22, the combination may not explicitly teach the limitation.
Breitgand teaches “the apparatus of claim 1, wherein the resource status analyzer is to select the first virtualized server in response to determining that the first virtualized server has been unused for a number of days that satisfies a third threshold, the third threshold indicative of a quantity of days based on the policy ([Claim 3] 3. The method of claim 1, wherein one or more resources allocated to the shadow VM are deallocated, in response to determining that the shadow VM has been in the dormant state for more than a threshold time period. [0039] The shadow VM manager 662 may determine or estimate the value of keeping the shadow VMs resident by assigning scores or weights to reflect the VMs' relative value. For example, a shadow VM that has been in the dormant status for over a certain period of time, or might have caused significant part of main memory to be reclaimed by the operating system, may be deemed as less valuable than other VMs and be given a low score. The scores may be calculated by way of a background process that may be executed periodically and may be used as additional input by elasticity-aware placement engine 663. Shadow VM manager 662 may be configured so that when the VM scores are computed, the elasticity-aware placement engine 663 uses the scores for further processing.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Breitgand with the teachings of Iovanna, Ueda, Challa, Inbaraj in order to provide a system that teaches selecting an inactive VM. The motivation for applying Breitgand teaching with Iovanna, Ueda , Challa, Inbaraj teaching is to provide a system that allows for improved resource utilization according to policies. Iovanna, Ueda, Challa Inbaraj, Breitgand are analogous art directed towards resource allocation. Together Iovanna, Ueda, Challa, Inbaraj, Breitgand teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Breitgand with the teachings of Iovanna, Ueda, Challa, Inbaraj by known methods and gained expected results.
Claim 30, “the apparatus of claim 23, wherein the processor circuitry is to execute the instructions to select the first virtualized server in response to determining that the first virtualized server has been unused for a number of days, the number of days satisfying a third threshold indicative of a quantity is similar to claim 22 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199